Name: Commission Regulation (EC) No 1899/2002 of 24 October 2002 applying reduction coefficients to inward processing certificates for certain basic products in accordance with Regulation (EC) No 1488/2001
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  beverages and sugar;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R1899Commission Regulation (EC) No 1899/2002 of 24 October 2002 applying reduction coefficients to inward processing certificates for certain basic products in accordance with Regulation (EC) No 1488/2001 Official Journal L 287 , 25/10/2002 P. 0014 - 0014Commission Regulation (EC) No 1899/2002of 24 October 2002applying reduction coefficients to inward processing certificates for certain basic products in accordance with Regulation (EC) No 1488/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2),Having regard to Commission Regulation (EC) No 1488/2001 of 19 July 2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions(3), and in particular the first subparagraph of Article 21(3) thereof,Whereas:(1) The total quantities for each basic product were published in the Official Journal of the European Communities pursuant to Article 3 of Regulation (EC) No 1488/2001 and that those quantities were the following:- 38500 tonnes in respect of skimmed milk powder, CN code ex 0402 10 19,- 16300 tonnes in respect of butter, CN code ex 0405 10 19, and- 89800 tonnes in respect of sugar, CN code 1701 99 10.(2) The total of the quantities for which inward processing certificates have been applied for in respect of skimmed milk powder, butter and sugar, as notified by the Member States by 21 October 2002, are as follows:- 29870 tonnes in respect of skimmed milk powder, CN code ex 0402 10 19,- 15080 tonnes in respect of butter, CN code ex 0405 10 19, and- 101020 tonnes in respect of sugar, CN code 1701 99 10.(3) The total of the quantities notified to the Commission are admissible.(4) The total admissible quantities applied for exceeds the quantities of those basic products which are available in accordance with Article 21(1) of Regulation (EC) No 1488/2001.(5) Reduction coefficients should therefore be applied to the quantities of skimmed milk powder, butter and sugar applied for the period beginning 2 October 2002 and ending on 14 October 2002,HAS ADOPTED THIS REGULATION:Article 1Inward processing certificates applied for during the period beginning 2 October 2002 and ending on 14 October 2002 shall be subject to the following reduction coefficients:- 77,30 % in respect of skimmed milk powder, CN code ex 0402 10 19,- 64,90 % in respect of butter, CN code ex 0405 10 19, and- 53,30 % in respect of sugar, CN code 1701 99 10.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 196, 20.7.2001, p. 9.